     Case 4:20-cv-00304 Document 36 Filed on 06/22/20 in TXSD Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


 JOSEPH VALENTINO                          §
                                           §
            v.                             §         No. 4:20-CV-00304
                                           §
 UNITED STATES MARSHAL FOR                 §
 THE SOUTHERN DISTRICT                     §
 OF TEXAS.                                 §

             JOSEPH VALENTINO’S MOTION TO RECONSIDER
            ORDER DENYING RENEWED MOTION FOR RELEASE

TO THE HONORABLE GEORGE C. HANKS, JR.,
UNITED STATES DISTRICT JUDGE:

      JOSEPH VALENTINO, Petitioner, through his attorney Chris Flood, files this

Motion to Reconsider the Order Denying Renewed Motion for Release (Doc. 34), pending

determination of a Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241.

      1.     On April 15, 2020, the date of this Court’s Order Denying Mr. Valentino’s

Renewed Motion for Release, there were 449 federal inmates and 280 Bureau of Prisons

(“BOP”) staff who had confirmed positive tests results for COVID-19 nationwide, in 43

BOP facilities and 12 Residential Reentry Centers (“RRCs”) affected nationwide.

      As of June 22, 2020, there are 1,346 federal inmates and 172 BOP staff who have

confirmed positive test results for COVID-19 nationwide, in 70 BOP facilities and 25

RRCs nationwide. There have been 87 federal inmate deaths and 1 BOP staff member

death attributed to COVID-19 disease. https://www.bop.gov/coronavirus/index.jsp.
     Case 4:20-cv-00304 Document 36 Filed on 06/22/20 in TXSD Page 2 of 4



       2.     At the Houston Federal Detention Center where Mr. Valentino is housed, 7

inmates and 1 staff member have tested positive for COVID-19 as of June 22, 2020. Id.

Mr. Valentino shares a cell with another inmate. Prisons are difficult places to institute

social distancing and other public health measures.

       3.     Further, Houston’s infectious disease expert Dr. Peter Hotez of Baylor

College of Medicine stated on June 20, 2020, that “My observations if this trajectory

persists: 1) Houston would become the worst affected city in the U.S., maybe rival what

we’re seeing now in Brazil, 2) The masks – good 1st step but simply won’t be enough, and

3) We would need to proceed to red alert.” https://www.click2houston.com/news/local/

2020/06/22/if-harris-county-continues-same-coronavirus-track-houston-could-be-worst-

affected-city-in-us-expert-says/.

       4.     Included in this Court’s Order entered on April 15, 2020, is the conclusion

that there is no immediate danger to Mr. Valentino at Houston FDC and therefore no special

circumstance. In light of the above developments, Mr. Valentino respectfully requests that

the Court reconsider its conclusion that there is no evidence of immediate danger to him at

Houston FDC.




                                            -2-
     Case 4:20-cv-00304 Document 36 Filed on 06/22/20 in TXSD Page 3 of 4



                                    CONCLUSION

      For the foregoing reasons, and for the reasons stated in his prior bail motions, Mr.

Valentino respectfully requests that he be released upon reasonable conditions.


                                         Respectfully Submitted,


                                         /s/ Chris Flood
                                         Chris Flood
                                         Email: chris@floodandflood.com
                                         FLOOD & FLOOD
                                         914 Preston at Main, Suite 800
                                         Houston, TX 77002
                                         713-223-8877
                                         713-223-8879 fax

                                         ATTORNEY FOR JOSEPH VALENTINO




                         CERTIFICATE OF CONFERENCE

       I hereby certify that I conferred with Assistant United States Attorney Adam
Laurence Goldman who stated that the United States is opposed to the relief requested in
the above motion.

                                         /s/ Chris Flood
                                         Chris Flood




                                           -3-
     Case 4:20-cv-00304 Document 36 Filed on 06/22/20 in TXSD Page 4 of 4




                             CERTIFICATE OF SERVICE

        I hereby certify that on June 22, 2020, I electronically filed the foregoing document
with the Clerk of Court using the CM/ECF system which will send notification of such
filing to all counsel of record.

                                          /s/ Chris Flood
                                          Chris Flood




                                             -4-
